
	

115 SRES 75 ATS: Recognizing the 100th anniversary of the Academy of Nutrition and Dietetics, the largest organization of food and nutrition professionals in the world.
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2017
			Mr. Portman (for himself, Mr. Brown, Mr. Cassidy, Mr. Cardin, Mr. Casey, Mr. Grassley, Mr. Strange, Mr. Van Hollen, Mrs. Feinstein, Mr. Boozman, Mr. Donnelly, Mr. Merkley, and Ms. Warren) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and Forestry
		
		October 30, 2017Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 100th anniversary of the Academy of Nutrition and Dietetics, the largest
			 organization of food and nutrition professionals in the world.
	
 Whereas, on October 20, 1917, dietitians met in Cleveland, Ohio, to identify ways in which food and nutrition professionals could help the United States Government conserve food and improve public health and nutrition during World War I;
 Whereas the foundational meeting on October 20, 1917, led to the creation of the American Dietetics Association, now known as the Academy of Nutrition and Dietetics (referred to in this preamble as the Academy);
 Whereas, since the inception of the Academy, the Academy has grown from a charter membership of 58 individuals to the largest organization of food and nutrition professionals in the world, with a membership as of January 2017 of more than 75,000 individuals;
 Whereas the Academy is comprised of a diverse group of registered dietitian nutritionists and technicians, scientists, clinicians, educators, students, and other food and nutrition practitioners; and
 Whereas, through evidence-based research and education, members of the Academy play an important role in shaping the food choices and nutrition of the people of the United States: Now, therefore, be it
		
	
 That the Senate— (1)commemorates October 20, 2017, as the 100th anniversary of the Academy of Nutrition and Dietetics; and
 (2)applauds the Academy of Nutrition and Dietetics for its past, present, and future efforts to champion the principles established by its dietitian predecessors more than 100 years ago—
 (A)to promote food and nutrition professionals; and (B)to improve the health and wellness of all people of the United States through research, education, and advocacy.
				
